COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  TVO Cobblestone, LLC, Windy Cities            §              No. 08-18-00175-CV
  Cobblestone, LLC, KLV Trust and Wayne
  Vandenburg,                                   §                 Appeal from the

                       Appellant,               §               243rd District Court

  v.                                            §            of El Paso County, Texas

  ASI Capital, LLC,                             §              (TC# 2018DCV0375)

                        Appellee.               §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 12, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Troy C. Brown, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 12, 2019.


              IT IS SO ORDERED this 30th day of January, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.